DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to claims filed 3/14/2022.  Claims 1-20 have been examined.  This office action is Non-Final.

Examiner Notes
The Examiner contacted the Applicant’s representative, Samir Bhavasar (Reg. No. 41,617).  The Applicant declined to file the terminal disclaimer.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,394,704. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application 17/654,711 are anticipated by claims 1-20 of the patent no. 11,314,876, respectively.  Refer to comparison table below for details.



Application 17/654,711
Patent 11,314,876
1. A system for managing a plurality of files associated with an organization, the system comprising:

a memory configured to store a plurality of files, wherein the plurality of files contains sensitive information that is authorized for access by a particular receiver; and

a processor configured to: determine whether the particular receiver is an internal receiver or an external receiver with respect to the organization;
















if the particular receiver is an external receiver: identify the external receiver based on personal information of the external receiver; add a cyclic redundancy check (CRC) code to the plurality of files, wherein the CRC code comprises the personal information of the external receiver and location coordinates of an external server at which

the external receiver will access the plurality of files; add a security code to the plurality of files, wherein the security code comprises a feedback mechanism, an archival compliance mechanism, and a self-destruction mechanism with a retention time;

generate a second custom compressed file from the plurality of files, wherein the second custom compressed file is configured to be decompressed by the external receiver using the personal information of the external receiver; send the second custom compressed file to the archival storage; and when the external receiver decompresses the second custom compressed file at the external server, the security code executes to: identify other files associated with the decompressed files in the external server using the feedback mechanism; track locations of the decompressed files and other files associated with the decompressed files by searching directories of the external server using the feedback mechanism; monitor the decompressed files and other files associated with the decompressed files using the archival compliance mechanism to detect any unauthorized actions performed on the decompressed files and other files associated with the decompressed files; send feedback reports of actions performed with the decompressed files and other files associated with the decompressed files using the feedback mechanism; and delete the decompressed files and the other files associated with the decompressed files at the retention time of the self-destruction mechanism.


2. The system in Claim 1, wherein the processor is further configured to
determine whether the particular receiver is the internal receiver or the external receiver
with respect to the organization at least in part based upon credential information of the internal receiver and the personal information of the external receiver.

3. The system of Claim 2, wherein the credential information of the internal receiver is a single-sign-on (SSO) of the internal receiver, wherein the personal information of the external receiver is a social security number (SSN), a state
identification (ID), a driver license number, an email address, or a phone number
associated with the external receiver.

4, The system of Claim 1, wherein the CRC code is configured to validate: whether the second custom compressed file is accessed by the external receiver based on the personal information of the external receiver when the external receiver
decompresses the second custom compressed file; and whether the second custom compressed file is accessed at the external server based on global positioning system (GPS) coordinates of the external server when the external receiver decompresses the second custom compressed file at the external
server.
5. The system of Claim 1, wherein the retention time of the self-destruction
mechanism is configurable and set by a sender.
6. The system of Claim 1, wherein the unauthorized actions performed on
the decompressed files comprise: copying at least one file from the decompressed files; moving at least one file from the decompressed files; changing at least one file from the decompressed files; deleting at least one file from the decompressed files; or attempting to access any of the decompressed files by an entity other than the external receiver.

7. The system of Claim 1, wherein if the decompressed files and the other
files associated with the decompressed files are not deleted by the retention time
determined by the self-destruction mechanism, the feedback mechanism is further configured to delete the decompressed files and the other files associated with the decompressed files.

8. A method for managing a plurality of files associated with an
organization, wherein the plurality of files contains sensitive information that is
authorized for access by a particular receiver, the method comprising:

determining whether the particular receiver is an internal receiver or an external
receiver with respect to the organization;

















if the particular receiver is an external receiver: identifying the external receiver based on personal information of the
external receiver;

adding a cyclic redundancy check (CRC) code to the plurality of files,
wherein the CRC code comprises the personal information of the external
receiver and location coordinates of an external server at which the external
receiver will access the plurality of files; adding a security code to the plurality of files, wherein the security code
comprises a feedback mechanism, an archival compliance mechanism, and a
self-destruction mechanism with a retention time;

generating a second custom compressed file from the plurality of files, wherein the second custom compressed file is configured to be decompressed by the external receiver using the personal information of the external receiver;
sending the second custom compressed file to the archival storage; and when the external receiver decompresses the second custom compressed file at the external server: identifying other files associated with the decompressed files in the external server using the feedback mechanism;
tracking locations of the decompressed files and other files associated with the decompressed files by searching directories of the external server using the feedback mechanism;

monitoring the decompressed files and other files associated
with the decompressed files using the archival compliance mechanism
to detect any unauthorized actions performed on the decompressed files
and other files associated with the decompressed files; sending feedback reports of actions performed with the
decompressed files and other files associated with the decompressed
files using the feedback mechanism; and
deleting the decompressed files and the other files associated with the decompressed files at the retention time of the self-destruction mechanism.

9. The method in Claim 8, wherein the method is further comprising:
determining whether the particular receiver is the internal receiver or the
external receiver with respect to the organization at least in part based upon credential information of the internal receiver and the personal information of the external receiver.


10. The method in Claim 9, wherein the credential information of the internal receiver is a single-sign-on (SSO) of the internal receiver, wherein the personal
information of the external receiver is a social security number (SSN), a state
identification (ID), a driver license number, an email address, or a phone number
associated with the external receiver.

11. The method in Claim 8, wherein the CRC code is configured to validate:
whether the second custom compressed file is accessed by the external receiver
based on the personal information of the external receiver when the external receiver
decompresses the second custom compressed file; and whether the second custom compressed file is accessed at the external server based on global positioning system (GPS) coordinates of the external server when the external receiver decompresses the second custom compressed file at the external
server.

12. The method in Claim 8, wherein the retention time of the self-
destruction mechanism is configurable and set by a sender.

13. The method in Claim 8, wherein the unauthorized actions performed on
the decompressed files comprise: copying at least one file from the decompressed files; moving at least one file from the decompressed files; changing at least one file from the decompressed files; deleting at least one file from the decompressed files; or attempting to access any of the decompressed files by an entity other than the external receiver.

14. The method in Claim 8, wherein if the decompressed files and the other files associated with the decompressed files are not deleted by the retention time determined by the self-destruction mechanism, the method further comprising:
deleting the decompressed files and the other files associated with the decompressed files by the feedback mechanism.

15. A computer program comprising executable instructions stored in a non-
transitory computer-readable medium that when executed by a processor causes the
processor to:


receive a plurality of files associated with an organization, wherein the plurality of files contains sensitive information that is authorized for access by a particular
receiver; determine whether the particular receiver is an internal receiver or an external receiver with respect to the organization; 


if the particular receiver is an external receiver: identify the external receiver based on personal information of the external receiver;















add a cyclic redundancy check (CRC) code to the plurality of files, wherein the CRC code comprises the personal information of the external receiver and location coordinates of an external server at which the external receiver will access the plurality of files; add a security code to the plurality of files, wherein the security code
comprises a feedback mechanism, an archival compliance mechanism, and a
self-destruction mechanism with a retention time;

generate a second custom compressed file from the plurality of files, wherein the second custom compressed file is configured to be decompressed by the external receiver using the personal information of the external receiver;

send the second custom compressed file to the archival storage; and when the external receiver decompresses the second custom compressed file at the external server, the security code executes to:

identify other files associated with the decompressed files in the external server using the feedback mechanism; track locations of the decompressed files and other files associated with the decompressed files by searching directories of the external server using the feedback mechanism;


monitor the decompressed files and other files associated with the decompressed files using the archival compliance mechanism to detect any unauthorized actions performed on the decompressed files
and other files associated with the decompressed files;

send feedback reports of actions performed with the decompressed files and other files associated with the decompressed files using the feedback mechanism; and


delete the decompressed files and the other files associated with the decompressed files at the retention time of the self-destruction
mechanism.
16. The computer program of Claim 15, wherein the processor is further
configured to determine whether the particular receiver is the internal receiver or the external receiver with respect to the organization at least in part based upon credential information of the internal receiver and the personal information of the external receiver.

17. The computer program of Claim 16, wherein the credential information
of the internal receiver is a single-sign-on (SSO) of the internal receiver, wherein the
personal information of the external receiver is a social security number (SSN), a state identification (ID), a driver license number, an email address, or a phone number associated with the external receiver.


18. The computer program of Claim 15, wherein the CRC code is
configured to validate: whether the second custom compressed file is accessed by the external receiver based on the personal information of the external receiver when the external receiver decompresses the second custom compressed file; and whether the second custom compressed file is accessed at the external server based on global positioning system (GPS) coordinates of the external server when the
external receiver decompresses the second custom compressed file at the external
server.

19. The computer program of Claim 15, wherein the unauthorized actions
performed on the decompressed files comprise: copying at least one file from the decompressed files; moving at least one file from the decompressed files; changing at least one file from the decompressed files;
deleting at least one file from the decompressed files; or attempting to access any of the decompressed files by an entity other than the external receiver.


20. The computer program of Claim 15, wherein if the decompressed files
and the other files associated with the decompressed files are not deleted by the
retention time determined by the self-destruction mechanism, the feedback mechanism is further configured to delete the decompressed files and the other files associated with the decompressed files.

1. A system for managing a plurality of files associated with an organization, the system comprising: 

a memory configured to store a plurality of files, wherein the plurality of files contains sensitive information that is authorized for access by a particular receiver; and 

a processor configured to: determine whether the particular receiver is an internal receiver or an external receiver with respect to the organization; 

if the particular receiver is an internal receiver: identify the internal receiver based on credential information of the internal receiver; add the credential information of the internal receiver to the plurality of files; generate a first custom compressed file from the plurality of files, wherein the first custom compressed file is configured to be decompressed by the internal receiver using the credential information of the internal receiver; and send the first custom compressed file to an archival storage that is accessible to an internal receiver and an external receiver; 

if the particular receiver is an external receiver: identify the external receiver based on personal information of the external receiver; add a cyclic redundancy check (CRC) code to the plurality of files, wherein the CRC code comprises the personal information of the external receiver and location coordinates of an external server at which 

the external receiver will access the plurality of files; add a security code to the plurality of files, wherein the security code comprises a feedback mechanism, an archival compliance mechanism, and a self-destruction mechanism with a retention time

generate a second custom compressed file from the plurality of files, wherein the second custom compressed file is configured to be decompressed by the external receiver using the personal information of the external receiver; send the second custom compressed file to the archival storage; and when the external receiver decompresses the second custom compressed file at the external server, the security code executes to: identify other files associated with the decompressed files in the external server using the feedback mechanism; track locations of the decompressed files and other files associated with the decompressed files by searching directories of the external server using the feedback mechanism; monitor the decompressed files and other files associated with the decompressed files using the archival compliance mechanism to detect any unauthorized actions performed on the decompressed files and other files associated with the decompressed files; send feedback reports of actions performed with the decompressed files and other files associated with the decompressed files using the feedback mechanism; and delete the decompressed files and the other files associated with the decompressed files at the retention time of the self-destruction mechanism.

2. The system in claim 1, wherein the processor is further configured to determine whether the particular receiver is the internal receiver or the external receiver with respect to the organization at least in part based upon the credential information of the internal receiver and the personal information of the external receiver. 

3. The system of claim 1, wherein the credential information of the internal receiver is a single-sign-on (SSO) of the internal receiver, wherein the personal information of the external receiver is a social security number (SSN), a state identification (ID), a driver license number, an email address, or a phone number associated with the external receiver.

4. The system of claim 1, wherein the CRC code is configured to validate: whether the second custom compressed file is accessed by the external receiver based on the personal information of the external receiver when the external receiver decompresses the second custom compressed file; and whether the second custom compressed file is accessed at the external server based on global positioning system (GPS) coordinates of the external server when the external receiver decompresses the second custom compressed file at the external server.

5. The system of claim 1, wherein the retention time of the self-destruction mechanism is configurable and set by a sender.
6. The system of claim 1, wherein the unauthorized actions performed on the decompressed files comprise: copying at least one file from the decompressed files; moving at least one file from the decompressed files; changing at least one file from the decompressed files; deleting at least one file from the decompressed files; or attempting to access any of the decompressed files by an entity other than the external receiver.

7. The system of claim 1, wherein if the decompressed files and the other files associated with the decompressed files are not deleted by the retention time determined by the self-destruction mechanism, the feedback mechanism is further configured to delete the decompressed files and the other files associated with the decompressed files.

8. A method for managing a plurality of files associated with an organization, wherein the plurality of files contains sensitive information that is authorized for access by a particular receiver, the method comprising: 

determining whether the particular receiver is an internal receiver or an external receiver with respect to the organization; 

if the particular receiver is an internal receiver: identifying the internal receiver based on credential information of the internal receiver; adding the credential information of the internal receiver to the plurality of files; generating a first custom compressed file from the plurality of files, wherein the first custom compressed file is configured to be decompressed by the internal receiver using the credential information of the internal receiver; and sending the first custom compressed file to an archival storage that is accessible to an internal receiver and an external receiver; 


if the particular receiver is an external receiver: identifying the external receiver based on personal information of the external receiver; 

adding a cyclic redundancy check (CRC) code to the plurality of files, wherein the CRC code comprises the personal information of the external receiver and location coordinates of an external server at which the external receiver will access the plurality of files; adding a security code to the plurality of files, wherein the security code comprises a feedback mechanism, an archival compliance mechanism, and a self-destruction mechanism with a retention time; 


generating a second custom compressed file from the plurality of files, wherein the second custom compressed file is configured to be decompressed by the external receiver using the personal information of the external receiver; sending the second custom compressed file to the archival storage; and when the 
external receiver decompresses the second custom compressed file at the external server: identifying other files associated with the decompressed files in the external server using the feedback mechanism; tracking locations of the decompressed files and other files associated with the decompressed files by searching directories of the external server using the feedback mechanism; 

monitoring the decompressed files and other files associated with the decompressed files using the archival compliance mechanism to detect any unauthorized actions performed on the decompressed files and other files associated with the decompressed files; sending feedback reports of actions performed with the decompressed files and other files associated with the decompressed files using the feedback mechanism; and deleting the decompressed files and the other files associated with the decompressed files at the retention time of the self-destruction mechanism.


9. The method in claim 8, wherein the method is further comprising: determining whether the particular receiver is the internal receiver or the external receiver with respect to the organization at least in part based upon the credential information of the internal receiver and the personal information of the external receiver.



10. The method in claim 8, wherein the credential information of the internal receiver is a single-sign-on (SSO) of the internal receiver, wherein the personal information of the external receiver is a social security number (SSN), a state identification (ID), a driver license number, an email address, or a phone number associated with the external receiver.

11. The method in claim 8, wherein the CRC code is configured to validate: whether the second custom compressed file is accessed by the external receiver based on the personal information of the external receiver when the external receiver decompresses the second custom compressed file; and whether the second custom compressed file is accessed at the external server based on global positioning system (GPS) coordinates of the external server when the external receiver decompresses the second custom compressed file at the external server.
 

12. The method in claim 8, wherein the retention time of the self-destruction mechanism is configurable and set by a sender.

13. The method in claim 8, wherein the unauthorized actions performed on the decompressed files comprise: copying at least one file from the decompressed files; moving at least one file from the decompressed files; changing at least one file from the decompressed files; deleting at least one file from the decompressed files; or attempting to access any of the decompressed files by an entity other than the external receiver.

14. The method in claim 8, wherein if the decompressed files and the other files associated with the decompressed files are not deleted by the retention time determined by the self-destruction mechanism, the method further comprising: deleting the decompressed files and the other files associated with the decompressed files by the feedback mechanism.


15. A computer program comprising executable instructions stored in a non-transitory computer-readable medium that when executed by a processor causes the processor to: 

receive a plurality of files associated with an organization, wherein the plurality of files contains sensitive information that is authorized for access by a particular receiver; determine whether the particular receiver is an internal receiver or an external receiver with respect to the organization; 

if the particular receiver is an internal receiver: identify the internal receiver based on credential information of the internal receiver; add the credential information of the internal receiver to the plurality of files; generate a first custom compressed file from the plurality of files, wherein the first custom compressed file is configured to be decompressed by the internal receiver using the credential information of the internal receiver; and send the first custom compressed file to an archival storage that is accessible to an internal receiver and an external receiver; 
if the particular receiver is an external receiver: identify the external receiver based on personal information of the external receiver; 

add a cyclic redundancy check (CRC) code to the plurality of files, wherein the CRC code comprises the personal information of the external receiver and location coordinates of an external server at which the external receiver will access the plurality of files; add a security code to the plurality of files, wherein the security code comprises a feedback mechanism, an archival compliance mechanism, and a self-destruction mechanism with a retention time; 

generate a second custom compressed file from the plurality of files, wherein the second custom compressed file is configured to be decompressed by the external receiver using the personal information of the external receiver; 

send the second custom compressed file to the archival storage; and when the external receiver decompresses the second custom compressed file at the external server, the security code executes to: 

identify other files associated with the decompressed files in the external server using the feedback mechanism; track locations of the decompressed files and other files associated with the decompressed files by searching directories of the external server using the feedback mechanism; 

monitor the decompressed files and other files associated with the decompressed files using the archival compliance mechanism to detect any unauthorized actions performed on the decompressed files and other files associated with the decompressed files; 

send feedback reports of actions performed with the decompressed files and other files associated with the decompressed files using the feedback mechanism; and 


delete the decompressed files and the other files associated with the decompressed files at the retention time of the self-destruction mechanism.
16. The computer program of claim 15, wherein the processor is further configured to determine whether the particular receiver is the internal receiver or the external receiver with respect to the organization at least in part based upon the credential information of the internal receiver and the personal information of the external receiver.

17. The computer program of claim 15, wherein the credential information of the internal receiver is a single-sign-on (SSO) of the internal receiver, wherein the personal information of the external receiver is a social security number (SSN), a state identification (ID), a driver license number, an email address, or a phone number associated with the external receiver.

18. The computer program of claim 15, wherein the CRC code is configured to validate: whether the second custom compressed file is accessed by the external receiver based on the personal information of the external receiver when the external receiver decompresses the second custom compressed file; and whether the second custom compressed file is accessed at the external server based on global positioning system (GPS) coordinates of the external server when the external receiver decompresses the second custom compressed file at the external server.


19. The computer program of claim 15, wherein the unauthorized actions performed on the decompressed files comprise: 
copying at least one file from the decompressed files; moving at least one file from the decompressed files; changing at least one file from the decompressed files; deleting at least one file from the decompressed files; or attempting to access any of the decompressed files by an entity other than the external receiver.



20. The computer program of claim 15, wherein if the decompressed files and the other files associated with the decompressed files are not deleted by the retention time determined by the self-destruction mechanism, the feedback mechanism is further configured to delete the decompressed files and the other files associated with the decompressed files.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/29/2022
/JJ/
AU 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439